Citation Nr: 0010030	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  96-22 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (compensable) evaluation for left 
great toe fracture residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from May 1974 to September 
1974, and from April 1975 to November 1976.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in January 1996, at 
which time the Montgomery, Alabama, Regional Office (RO) of 
the Department of Veterans Affairs (VA) confirmed and 
continued a noncompensable evaluation that was in effect for 
the veteran's service-connected left great toe fracture 
residuals.  In May 1998, the Board remanded this claim in 
order to accomplish additional development of the evidence.  
The requested actions have been completed, and the case is 
again before the Board for appellate consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Left great toe fracture residuals consist primarily of 
limitation of left great toe motion, an irregular and brittle 
left great toenail, and complaints of persistent pain.  These 
residuals are productive of less than moderate impairment.


CONCLUSION OF LAW

The criteria for a compensable evaluation for left great toe 
fracture residuals are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, §§ 4.20, 4.31, 4.40, 4.45, 4.71a, 
Diagnostic Code 5284 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
See Proscelle v. Derwinski, 2 Vet. App. 629 (1992) 
(application of the well-grounded standard for claims for 
increased compensation).  He has not alleged the existence of 
any records of probative value that may be obtained and which 
are not already associated with his claims folder.  The Board 
accordingly finds that the duty to assist him, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.  

Service connection for a disability characterized as 
residuals of a fracture of the left great toe was granted by 
the Montgomery RO in July 1977.  At that time, a 
noncompensable evaluation was assigned, and has remained in 
effect since that decision was rendered.  

The veteran now contends, essentially, that his service-
connected left great toe fracture residuals have increased in 
severity, and that a compensable evaluation for those 
residuals is appropriate.  After a review of the record, 
however, the Board finds that his contentions are not 
supported by the evidence, and that his claim fails.

The severity of a service-connected disability is ascertained 
by the application of diagnostic criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1999) 
(Schedule).  With regard to residuals of a toe fracture, the 
Schedule stipulates, at Diagnostic Code 5284, that a foot 
injury that is productive of moderate impairment warrants a 
10 percent rating; with the application of the provisions of 
38 C.F.R. § 4.31, it follows that a foot injury that is 
productive of less than moderate impairment is deemed to be 
noncompensable.


The Board finds that the criteria for an increased rating 
(that is, a rating of at least 10 percent) are not satisfied.  
The report of the most recent clinical examination of the 
veteran's left great toe, which was conducted by VA in July 
1998 pursuant to the Board's remand, shows that, while the 
veteran complained of constant pain, the need to use 
Percocet, limitation of great left toe motion, and an 
irregular and brittle left great toenail, it also shows that 
there were no corn or calluses, and that there was no 
deformity of the toe itself.  The examiner noted that the 
veteran exhibited a left side limp, and difficulty in 
performing heel and toe walk, but attributed such impairment 
to an "old stroke."  The report also indicates a "medical 
opinion" that there was only minimal loss of function due to 
pain "of this old broken toe," and a diagnosis of status post 
fracture of the left great toe with minimal loss of function.  
In addition, the report reflects that an X-ray of the left 
great toe was normal, with no evidence of deterioration or 
arthritis.

In brief, the report of the July 1998 VA examination clearly 
indicates that the residuals of the veteran's left great toe 
fracture residuals are productive of less than moderate 
impairment.  In reaching this conclusion, the Board takes 
into account the functional impairment resulting from these 
residuals, in accordance with the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 (1999), and the decision of the United 
States Court of Appeals for Veterans Claims, formerly the 
United States Court of Veterans Appeals, in DeLuca v. Brown, 
8 Vet. App. 202 (1995).  It must be reiterated, in that 
regard, that the July 1998 VA examination report shows that 
there was only minimal loss of left great toe function.  It 
must also be pointed out that, while the veteran has been 
accorded extensive medical treatment by VA in recent years, 
the records pertaining to such treatment do not indicate that 
the veteran was furnished treatment for left great toe 
problems, or that any such problems were noted.

In view of the foregoing, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim 
for a compensable evaluation for left great toe fracture 
residuals.  His claim, accordingly, fails.



ORDER

Entitlement to an increased (compensable) evaluation for left 
great toe fracture residuals is denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

